—In an action to recover damages for personal injuries, etc., the defendants appeal, (1) as limited by their brief, from so much of an order of the Supreme Court, Kings County (Krausman, J.), dated February 6, 1992, as granted the plaintiffs’ motion for summary judgment on the issue of liability and (2) from an order of the same court dated December 8, 1992, which (a) denied their motion for reargument, (b) denied their motion for leave to serve an amended answer, and (c) denied their motion which was denominated as one for renewal, but was, in fact, a motion for reargument.
*713Ordered that the appeal from so much of the order dated December 8, 1992, as denied the defendants’ motions for reargument is dismissed since no appeal lies from the denial of reargument; and it is further,
Ordered that the order dated December 8, 1992, is otherwise affirmed; and it is further,
Ordered that the order dated February 6, 1992, is affirmed insofar as appealed from; and it is further,
Ordered that the respondents are awarded one bill of costs.
Contrary to the defendants’ contention, no triable issue of fact exists with regard to the defendants’ liability (see, Cummins v Rose, 185 AD2d 839). The Supreme Court correctly determined that the defendant Daniel C. Myers’ conduct was the sole cause of the accident that caused the plaintiffs’ injuries, and it properly denied the defendants leave to assert a counterclaim for contribution.
The appeal from the denial of reargument must be dismissed since no appeal lies from an order denying reargument (see, Savory v Romex Realty Corp., 194 AD2d 601).
We have examined the defendants’ remaining contentions and find them to be without merit. Thompson, J. P., Rosenblatt, Pizzuto and Florio, JJ., concur.